Citation Nr: 0510120	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  00-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from November 1957 to 
February 1960, and from May 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Huntington, 
West Virginia, Regional Office (RO) that denied service 
connection for asbestosis.  

Appellant testified in a video hearing before the undersigned 
Veterans Law Judge in September 2002.  A transcript of that 
testimony has been associated with the file.

This case was remanded for further development in September 
2003.  This followed a case development memo of November 
2002, under regulations then in effect.  That development has 
been accomplished, and the file has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  Appellant was treated for persistent cough with 
hemoptysis on several occasions during his military service.

2.  Appellant's military occupational specialty, wheeled 
vehicle mechanic, was consistent with the possibility of 
exposure to asbestos in service.

3.  The most credible medical evidence of record does not 
show that appellant currently has asbestosis or other 
residuals of asbestos exposure.

4.  There is no medical evidence of nexus between appellant's 
current pulmonary disorder and his military service.



CONCLUSION OF LAW

Asbestosis or other residuals of exposure to asbestos were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in April 1999.  RO sent 
appellant a pre-VCAA duty-to-assist letter specifically 
tailored to asbestos claims in April 1999, and issued a 
rating decision denying service connection in November 1999.  
The original rating decision, the Statement of the Case (SOC) 
in February 2000, and the Supplemental Statement of the Case 
(SSOC) in November 2004 all listed the evidence on file that 
had been considered in formulation of the decision.  RO also 
sent appellant a VCAA duty-to-assist letter in March 2004, 
after enactment of the VCAA and during the pendancy of this 
appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issues 
under contention, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records, and medical records from those non-
VA medical providers that appellant identified as possibly 
having relevant evidence.  Appellant has also been afforded a 
number of VA medical examinations to determine the current 
severity of his symptoms.  The Board accordingly finds that 
VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

Appellant's service personnel records show that he initially 
had a military occupational specialty (MOS) of Light Weapons 
Infantryman, but was awarded the MOS of Automotive Mechanic 
Helper in November 1959.  His assignment record shows that in 
fact he began working as a mechanic's helper and wheeled 
vehicle mechanic as early as March 1959.

Appellant's service medical records show that he had history 
of whooping cough prior to service, but a Report of Medical 
Examination dated November 1957 shows that he did not have a 
current respiratory disorder at the time he entered service.  
Appellant had an airborne physical examination in Mary 1958 
and a reenlistment physical examination in June 1958, both of 
which listed lungs and chest as "normal" and recorded no 
respiratory abnormalities.  Appellant's Report of Medical 
History in February 1960 records a history of chronic cough 
and coughing up blood, although the Report of Medical 
Examination in February 1960 listed lungs and chest as 
"normal" and showed no abnormalities.  

Service medical treatment records show treatment for cough on 
two occasions in March 1959, in which appellant complained of 
having coughed for two months, especially in the morning and 
at night.  He was also treated for cough on three occasions 
in November 1959 and on one occasion in December 1959.  
Appellant was discharged for an unrelated condition (chronic 
and severe immaturity reaction, passive-aggressive type) in 
February 1960.

Appellant enlisted again in May 1975, but was discharged in 
August 1975 due to varicose veins that disqualified him from 
service.  A medical examination dated August 1975 recorded 
that the lungs and chest were "normal" at that time.

Chest X-rays at Davis Memorial Hospital, a private medical 
provider, showed no cardiopulmonary radiopathology in July 
1992, October 1993, and May 1994.

Appellant had multiple VA inpatient and outpatient 
treatments, beginning in February1996, primarily for cardiac 
problems (by history, appellant's cardiac problems began with 
his first heart attack in July 1992).  Inpatient admissions 
usually incorporated a physical examination at the time of 
admissions; those examinations did not show any evidence of 
current respiratory problems, other than occasional cardiac-
related complaints of shortness of breath.  Chest X-rays were 
occasionally taken in conjunction with cardiac treatments, 
and the results thereof are noted below.

A VA chest X-ray in February 1996 showed an irregularly 
shaped small density in the right upper lobe, possibly 
malignant; another chest X-ray one day later showed no 
abnormality.  VA chest X-rays in August 1996, December 1996, 
April 1997, August 1998, August 1999, October 2000, June 
2001, and February 2002 were all negative for pulmonary 
abnormalities.  A VA chest X-ray from March 2002 noted that 
the lung fields were clear but possibly slight hyperinflated.   
A VA computed tomography (CT) scan of the chest in April 2002 
noted no evidence of lymphadenopathy or significant pleural 
thickening, but noted a soft tissue opacity that could 
possibly have been an early pulmonary neoplasm.  

 A VA pulmonary clinic note dated June 1996 shows that 
appellant presented with complaint of shortness of breath, 
reportedly over the past three years.  The examiner's 
impression was that the shortness of breath was secondary to 
coronary artery disease.

There are treatment notes from multiple private medical 
providers in February 1999.  A chest X-ray at Tucker 
Community Care shows that appellant complained of a cough; 
the interpreter's impression was no appearance of 
cardiopulmonary radiopathology.  Clinical notes from 
Rowlesburg Clinic show that appellant complained of coughing 
for the past 2-1/2 months; the provider's impression was 
probable sinobronchitis.  A chest X-ray by West Virginia 
University Hospital shows no current acute process 
radiographically of the lungs, although there was pleural 
thickening at the apex of the left lung. 

The file contains an interpretation by Dr. R.A.H., a private 
medical provider, of an X-ray taken in March 1999.  Dr. 
R.A.H. noted an impression of bilateral interstitial fibrosis 
consistent with asbestosis.  The report on which that 
impression was based noted parenchymal abnormalities 
consistent with pneumoconiosis, but no pleural abnormalities 
consistent with pneumoconiosis.  The file also contains a 
Pulmonary Function Test Lab Report prepared for Dr. R.A.H. in 
March 1999; that report provided raw data but does not note a 
diagnosis. 

The file contains a letter from Dr. R.A.H., dated March 1999, 
that asserts Dr. R.A.H. could make a diagnosis of asbestosis 
with a reasonable degree of medical certainty, based on 
appellant's work history and current chest X-ray.  The letter 
asserts that a diagnosis of "pulmonary asbestosis" means 
that appellant had incurred an abnormality of the parenchymal 
lung tissue as a result of exposure to asbestos products.
 
Appellant submitted a claim for service connection for 
asbestosis in April 1999.  His claim asserts that exposure to 
asbestos caused his current problems of shortness of breath, 
constant coughing, and susceptibility to infections of the 
lungs.

Appellant submitted a VA Form 21-4238 (Statement in Support 
of Claim) in May 1999 that stated appellant's duties as a 
wheeled vehicle mechanic exposed him to asbestos dust from 
grinding and sanding brake shoes.  Appellant coughed blood in 
service, and developed a chronic cough during service that 
was never adequately diagnosed.  After appellant's discharge 
from service he worked as a machine shop operator, sawmill 
worker, construction worker, and logger, until appellant 
stopped working altogether in July 1996.

Appellant had a VA medical examination (respiratory protocol) 
in August 1999.  The examiner did not have the C-file 
available for review.  Appellant reported that he had been 
exposed to asbestos dust in the service, which caused him to 
cough blood at the time; some of appellant's colleagues had 
similar symptoms.  Appellant reported that he had developed 
shortness of breath and chest pain in the late 1980s, 
becoming progressively worse and aggravated by cold weather 
and by hot, humid weather.  Appellant reported a tendency to 
cough blood during winter months or when he had a cold.  
Appellant reported that his civilian primary care physician 
had diagnosed him with asbestosis.

Physical examination of appellant was unremarkable except for 
some wheezing.  The examiner noted that two chest X-rays done 
in August 1999 showed no evidence of active pulmonary 
disease.  Pulmonary function tests in August 1999 showed 
essentially that appellant had a mild restrictive defect.  
Based upon the notes from appellant's civilian physicians, 
along with appellant's history of asbestos exposure, the 
examiner stated an opinion that appellant currently had 
asbestosis.  The examiner stated that the test results from 
VA did not show evidence of asbestosis, but the examiner 
essentially deferred to appellant's civilian physicians.

RO issued a rating decision in November 1999 denying service 
connection for asbestosis, based on a finding that the VA 
medical examiner was unable to provide a confirmed diagnosis 
of asbestosis.

Appellant submitted a Notice of Disagreement (NOD) in 
February 2000, along with two letters in support of his 
contention that he had been competently diagnosed with 
asbestosis.  One of those letters was an August 1999 letter 
to appellant from attorney M.H.M., conveying an offer of 
settlement from Flintcote Company for an asbestos-related 
claim.  The other letter was a January 2000 letter to 
appellant from Metropolitan Life Insurance Company, enclosing 
a check for monetary settlement of a product-liability suit 
involving exposure to unspecified asbestos-containing 
products.

Appellant had a VA medical examination (respiratory protocol) 
in March 2002.  The examiner reviewed the C-file.  Appellant 
reported that he had been exposed to asbestos in service, and 
had coughed blood during service; he also reported that his 
private physician diagnosed him with asbestosis 3-1/2 years 
previously.  Appellant stated that he had been exposed to 
asbestos during employment with Virginia Electric Power 
Company from 1968 to 1970, and had accepted monetary 
settlement for that exposure; however, appellant stated that 
his first asbestos exposure had been in the military.  On 
physical examination, appellant's lungs were clear 
bilaterally to auscultation and showed slightly diminished 
but equal chest expansion.  Respirations appeared unlabored, 
with no clubbing or cyanosis.

The examiner noted that appellant had failed to report for a 
pulmonary function test scheduled for March 2002.  A CT scan, 
conducted in April 2002, showed that the lung fields were 
clear for evidence of acute parenchymal lung disease, with no 
evidence of hilar or mediastinal lymphadenopathy and no 
evidence of significant pleural thickening.  The examiner's 
diagnosis was no evidence of asbestosis, per the CT findings, 
although appellant appeared to have a mass that warranted 
follow-up.

The file contains a letter from Dr. L.J.C., a private 
physician, undated but received by VA in September 2002.  Dr. 
L.J.C. asserted therein that he had reviewed the medical 
records provided by Dr. R.A.H., appellant's private 
physician, and based on his review of those records, and upon 
his understanding of appellant's occupational history, it was 
Dr. L.J.C.'s opinion that within a reasonable degree of 
medical certainty appellant had asbestosis.  The letter 
states that Dr. L.J.C. did not have a doctor-patient 
relationship with appellant, but had merely reviewed records 
in conjunction with a claim for benefit.
  
Appellant testified in a video hearing in September 2002; his 
testimony related to asbestosis and also to two other claimed 
disabilities that are not currently before the Board.  In 
regard to asbestosis, appellant testified that he had no lung 
disorder prior to service; his lung disorder began in 1959 
when appellant served as a vehicle mechanic in service, which 
caused him to be exposed to asbestos dust from the wheels 
(Transcript, pg. 7).  Appellant developed a cough and was 
unable to breath properly, but when he went to sick call he 
was merely treated for cold and flu (Transcript, pg. 7).  
Thereafter, appellant began to cough blood; service medical 
providers tested appellant for tuberculosis but tests were 
negative (Transcript, pg. 7).  Thereafter, appellant was 
placed on light duty and removed from the dusty environment, 
which helped somewhat (Transcript, pg. 8).

Appellant testified that he still had the cough, with 
occasional spitting of blood, that had developed in service 
(Transcript, pg. 8).  Various physicians have related his 
lung condition to asbestos in service (Transcript, pg. 8).  
Physicians have told appellant that in-service asbestos 
exposure was his first, and worst, such exposure, and that 
the incubation period for asbestosis can be from 20 to 40 
years (Transcript, pg. 8).  

Appellant testified that VA physicians have not diagnosed him 
with asbestosis (Transcript, pg. 12).  Appellant did not 
notice symptoms of lung disorder until the early 1990's 
(Transcript, pg. 12).  Appellant's current symptoms are very 
similar to those that he had in service, including chronic 
cough and inability to inhale properly (Transcript, pg. 12). 
     
Appellant submitted a VA Form 21-4138 in March 2003 that 
stated appellant was required, as part of his job as a 
wheeled vehicle mechanic in service, to handle brake shoes, 
which at that time were made of asbestos.  Appellant had to 
blow the dust off the brake shoes with an air hose; he was 
not issued a mask, and the bay area was poorly ventilated.  
On occasion, appellant had to grind oversized brake shoes to 
fit a particular vehicle, which caused a great deal of dust.  
Appellant experienced sore throat, coughing, and spitting 
blood, and went of sick call on several occasions.  
Appellant's military service was his first, and worst, 
exposure to asbestos.  Appellant began to experience 
shortness of breath and cardiac problems in the early 1990's, 
and he believes that these were brought on by his breathing 
problems.  He was diagnosed with asbestosis in 1999.  
Appellant has been told that asbestosis can take a long time 
(20 to 40 years) to manifest itself, and that it can turn 
into cancer.
 
A VA pulmonary clinic note dated September 2003 shows that 
appellant complained of chronic shortness of breath, 
wheezing, and cough for the past eight years but worsening 
progressively.  Appellant reported history of asbestos 
exposure during military service, and post-discharge work in 
construction, logging, and machine shop.  Appellant reported 
current symptoms of tendency to cough at any time of day, 
wheezing with physical activities and during the night, and 
episodes of nocturnal coughing and wheezing that awakened him 
several times per week.  Appellant reported shortness of 
breath after 100 yards or one flight of stairs, and reported 
that symptoms tended to worsen with cold weather or damp 
weather.  The examiner conducted a physical examination of 
appellant, during which appellant coughed repeatedly; chest 
examination showed bilateral scattered rhonchi in both lungs 
with no wheezing or crackles.  The examiner's impression was 
chronic persistent cough, intermittent wheezing, and 
shortness of breath suggestive of bronchial asthma.

Appellant had a VA reexamination for asbestosis in April 
2004.  The examiner noted that appellant reported a history 
of exposure to asbestos in service, and that he had also 
received settlement from two companies for workplace asbestos 
exposure after military service.  The examiner noted previous 
tests and examinations in detail, as well as correspondence 
on file from Dr. R.A.H..  Appellant complained of current 
shortness of breath with exertion, and coughing on a regular 
basis.  Appellant reported that moist, cold days make it hard 
for him to breathe.  Appellant underwent a CT scan, which 
revealed that the lungs were well-expanded and clear; the 
major airways were patent, pleural surfaces were smooth, and 
there was no pleural calcification or effusion.  The 
examiner's impressions were as follows.  (1) No evidence of 
pulmonary of pleural disease. (2) Punctuate calcifications 
suggestive of past inflammatory disease, with no evidence of 
active lymphadenopathy.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of the current 
disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); 
Ashford v. Brown, 10 Vet. App. 120, 124-5 (1997).  In the 
case of asbestos claims, the VA administrative protocol is 
found in VBA Adjudication Procedure Manual M21-1, Part IV, 
para. 7.21 (October 3, 1997); see also VAOPGCPREC 04-00 
(April 13, 2000).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part IV, 7.21(c) (October 3, 1997).
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M-21-1, Part IV, 7.21(a)(1) (October 
3, 1977).    

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  
M-21-1, Part IV, 7.21(d)(1) (October 3, 1997). 

In conjunction with the specific criteria for asbestos 
claims, as described above, there are certain general 
criteria for establishing entitlement to direct service 
connection.  In order to prevail on the issue of direct 
service connection, there must be: medical evidence of a 
current disability; medical evidence, or in some cases lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).    

Evidence of Current Disability

The first part of the Hickson analysis is evidence of a 
current disability.  As noted above, M-21-1 states that 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease; radiographic changes indicative of asbestos exposure 
include interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum. 

In this case, the medical evidence of diagnosed disability is 
conflicting.  VA medical examiners in March 2002 and April 
2004 found that appellant has a current lung condition other 
than asbestosis.  On the other hand, Dr. R.A.H. stated in 
March 1999 that appellant had asbestosis, based on X-ray 
evidence and on appellant's work history, and a VA medical 
examiner in August 1999 deferred to Dr. R.A.H.'s opinion.  
Dr. R.A.H.'s definition of "pulmonary asbestosis" on that 
occasion ("abnormality of the parenchymal lung tissue as a 
result of exposure to asbestos") is in accord with VA's 
definition in M-21-1, Part IV, as cited above.  There is also 
an opinion by Dr. L.J.C., based on review of Dr. R.A.H.'s 
records, that appellant has asbestosis.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  
 
The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Greater weight may be placed on one physician's 
than another's depending on factors such as the reasoning 
employed by the physicians and whether or not (and the extent 
to which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).

The Board finds that the opinion of Dr. L.J.C. lacks 
probative value because Dr. L.J.C. apparently did not 
personally examine or even speak to appellant, and had access 
only to those documents provided to him by Dr. R.A.H..  
Similarly, the Board finds that the opinion of the VA medical 
examiner in August 1999 lacks probative value, since it was 
admittedly based entirely on Dr. R.A.H.'s opinion and was 
contradicted by the VA medical examiner's own observations.

However, the distinction between the VA medical examiners on 
March 2002 and April 2004 on one hand, and Dr. R.A.H. on the 
other, is more problematic, since all these providers had the 
opportunity to examine and question appellant personally, and 
all had extensive records available regarding appellant's 
medical history.  The Board notes that Dr. R.A.H. had a 
longer-term relationship with appellant than either of the VA 
examiners, but the Court has expressly declined to adopt a 
rule that accords greater weight to the opinion of the 
veteran's treating physician over a VA or other physician.  
Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 
Vet. App. 169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).  

Given that the VA medical examiners on the one hand, and Dr. 
R.A.H. on the other, are all competent to render a diagnosis, 
the Board looks to the consistency of their respective 
opinions with the totality of the evidence of record.  In the 
evaluation of evidence, VA adjudicators may properly consider 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  
Also, the Board has "the authority to discount the weight 
and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 
1997).
 
In this case, the Board determines that the opinions of the 
VA medical examiners are more credible and probative in 
regard to whether or not appellant has asbestosis.  This 
determination is made because the totality of the file, 
including extensive VA and private treatment records 
formulated continuously over many years, support a finding 
that appellant does not have a pulmonary disorder consistent 
with asbestosis.  As detailed above, there are many VA and 
private X-rays, CT scans, clinical inpatient and outpatient 
treatment notes, and operative reports on file, but the only 
documents that show an impression of asbestosis are those 
generated by Dr. R.A.H. or those that defer to Dr. R.A.H.'s 
opinion.  Significantly, it appears that whatever abnormality 
that was seen by Dr. H. in 1999 resolved as it was not 
clinically established on subsequent testing.

When evidence is at least in equipoise in regard to an issue, 
the veteran must be given the benefit of the doubt.   In this 
case, however, the weight of the evidence tends to show that 
appellant does not have asbestosis, and the first part of the 
Hickson analysis is accordingly not satisfied.

Appellant has argued that two different companies settled his 
product-liability claim for asbestosis, which should be 
adequate verification that he has asbestosis.  The Board 
disagrees.  Class-action asbestos litigation historically 
focuses more on the demonstration of exposure than the 
demonstration of residuals: if exposure is shown, residuals 
(past, present, or future) are presumed and are settled with 
a lump-sum payment.  However, for VA service connection, that 
a condition or injury may have occurred in service alone is 
not enough; there must also be a disability resulting from 
that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1993).  Existence of current disability must be shown by 
competent medical evidence.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  "Current disability" means a disability shown 
by competent medical evidence to exist at the time of the 
award of service connection.   Chelte v. Brown, 10 Vet. App. 
268 (1997).  The fact that appellant received settlement 
money in asbestos product liability litigation simply does 
not adequately demonstrate that he has a current disability 
for asbestosis under the statutes and regulations 
administered by VA.  

Evidence of Disease or Injury in Service, and Exposure to 
Asbestos in Service

The second part of the Hickson analysis is medical or lay 
evidence of a disease or injury in service.  Service medical 
records show that appellant was treated on several occasions 
while in service for chronic cough and spitting of blood.  
The Board accordingly finds that the second part of the 
Hickson analysis is satisfied.

Also, as noted above, M-21-1 requires VA to determine whether 
military records demonstrate asbestos exposure during 
service.  M-21-1 notes that some occupations have a high 
exposure rate to asbestos: mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacturing and servicing of friction 
products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc.  M-21-1, Part IV, 7.21(b)(1) (October 3, 
1997).  Here, the service record shows that appellant had 
military occupational specialties (MOS) of wheeled vehicle 
mechanic and auto mechanic helper, which is consistent with 
some exposure to asbestos from exposure to brake linings, 
clutch facings, and military equipment.  The Board 
accordingly finds that there is evidence that appellant may 
have been exposed to asbestos while in service. 

Evidence of Nexus

The third part of the Hickson analysis is medical evidence of 
a nexus between the claimed disability and appellant's 
military service.  Also, as noted above, M-21-1 requires VA 
to determine if there is a relationship between exposure to 
asbestos in service and the claimed disease.  In this case, 
since the Board has found that appellant does not have 
asbestosis, any nexus between appellant's presumed in-service 
exposure to asbestos and his claimed asbestosis is moot. 

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule accordingly does not apply. 


ORDER

Service connection for residuals of exposure to asbestos is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


